DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 06/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph 0015 of the specification filed on 03/18/2020 states: 

    PNG
    media_image1.png
    167
    802
    media_image1.png
    Greyscale

In the amendment filed on 06/09/2022 applicant requested the word “toward” be replaced with the word “to” in ¶0015. This is seen by a comparison of the above paragraph with the new ¶0015 in the response filed on 06/09/2022 reproduced below.

    PNG
    media_image2.png
    345
    889
    media_image2.png
    Greyscale

The issue is that in the context of the instant application the “hollow portion” of the top portion 3411 is the central opening located in top portion 3411. Additionally, the language “to” in this context, identifies an endpoint of the extension of the heat dissipating portions 3413. And the original disclosure as filed on 03/18/2020 does not support the heat dissipating portions stopping their extension at the central opening / hollow portion of top portion 3411 in the instant application. 
Furthermore it is noted that Figure 2 of the instant application does not show the extension of heat dissipating portions ending at the hollow portion as suggested in the amendment to ¶0015 filed on 06/09/2022, as evidenced by the Annotated Figure 2 of the instant application provided below.

    PNG
    media_image3.png
    745
    1014
    media_image3.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,3-11 and 13-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1: Claim 1 Line 11-13 states: “the plurality of heat dissipating portions extend from a position adjacent to the side portion to a hollow portion of the top portion in a direction away from the side portion,”. The original disclosure does not support the extension of the heat dissipating portions stopping once they reach the hollow portion of the top portion as claimed. Thus claim 1 contains new matter.
Regarding Claim 10: Claim 1 Line 11-12 states: “the plurality of heat dissipating portions extend from a position adjacent to the side portion to a hollow portion of the top portion in a direction away from the side portion,”. The original disclosure does not support the extension of the heat dissipating portions stopping once they reach the hollow portion of the top portion as claimed. Thus claim 10 contains new matter.
	Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Response to Arguments
Applicant’s amendments to claims 9 & 10, filed 06/09/2022, have made the claim objections to claims 9-17 moot.  The claim objections to claims 9-17 of 03/14/2022 have been withdrawn.
Applicant’s arguments (Page 9 ¶6-Page 12 Line 1) with respect to independent claim(s) 1 & 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerken USPN 6508627 - discloses a centrifugal blower fan wheel with airfoil blades.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746